Name: Commission Regulation (EC) No 1923/95 of 3 August 1995 fixing the quantities of banana imports for supply to the Community for the fourth quarter of 1995
 Type: Regulation
 Subject Matter: plant product;  economic geography;  trade;  international trade;  tariff policy
 Date Published: nan

 No L 185/20 | EN I Official Journal of the European Communities 4. 8 . 95 COMMISSION REGULATION (EC) No 1923/95 of 3 August 1995 fixing the quantities of banana imports for supply to the Community for the fourth quarter of 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas this Regulation must enter into force immedia ­ tely so that licence applications can be lodged in respect of the fourth quarter of 1 995 ; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1 1 64/95 (4), provides that indicative quantities, expressed where necessary as percentages of the shares allocated to the various countries or groups of countries listed in Annex I to Commission Regulation (EC) No 478/95 (s), as last amended by Regulation (EC) No 702/95 (*), or of the quantities of those quotas available are to be fixed using data and forecasts relating to the Community market, for the purposes of issuing import licences for each quarter ; Article 1 1 . The quantities available for import in respect of the fourth quarter of 1995 under the tariff quota arrange ­ ments for banana imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 shall be as set out in Annex I hereto. 2 . Applications for import licences in respect of the fourth quarter of 1995 from individual operators may not cover a quantity exceeding the difference between the quantity allocated to the operator pursuant to Article 4 (4) and Article 6 of Regulation (EEC) No 1442/93 and the total quantity covered by import licences issued to him in respect of the first three quarters of 1995. Import licence applications shall be accompanied by copies of any import licences issued to the operator in respect of the preceding quarters of 1995. The first subparagraph shall not apply to operators esta ­ blished in Austria, Finland or Sweden . In the case of operators established elsewhere in the Community, the first subparagraph shall apply without prejudice to rights defined by Article 3 of Regulation (EC) No 1924/95 . Whereas the tariff quota quantities available for imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 for the fourth quarter of 1995 should be determined taking account on the one hand of the import licences or authorizations issued during the first three quarters of 1995 and on the other hand of the tariff quota provided for in Article 18 of Regulation (EEC) No 404/93 plus the additional quantity laid down in Commission Regulation (EC) No 1924/95 0 ; Whereas, with a view to achieving the same objectives, the indicative quantities provided for in Article 14 ( 1 ) of Regulation (EEC) No 1442/93 should be fixed for the purposes of issuing licences for traditional banana imports from the African, Caribbean and Pacific (ACP) States ; Article 2 Pursuant to Article 14 ( 1 ) of Regulation (EEC) No 1442/93, quantities available for traditional imports of bananas from the ACP States for the fourth quarter of 1995 shall be as set out in Annex II hereto . Whereas those quantities do not include the unused quantities to be reallocated pursuant to Article 10 (3) of Regulation (EEC) No 1442/93 to use up the tariff quota and, as regards imports from the ACP States, pursuant to Article 17 (4) thereof ; (') OJ No L 47, 25. 2. 1993, p. 1 . ( 2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 142, 12. 6. 1993 , p. 6 . (4) OJ No L 117, 24. 5. 1995, p. 14. 5) OJ No L 49, 4. 3 . 1995, p. 13 . (') OJ No L 71 , 31 . 3 . 1995, p. 84. I7) See page 24 of this Official Journal . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 4. 8 . 95 I EN I Official Journal of the European Communities No L 185/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1995 . For the Commission Hans VAN DliN BROEK Member of the Commission No L 185/22 EN Official Journal of the European Communities 4. 8 . 95 ANNEX I Tariff quota quantities available for banana imports from the countries or groups of coun ­ tries listed in Annex I to Regulation (EC) No 478/95 in respect of the fourth quarter of 1995 TABLE 1 (tonnes net weight) Country Quantity Categories A and C Category B Colombia 190 658 81 710 Costa Rica 88 428 37 898 Venezuela 7 313 TABLE 2 (tonnes net weight) Country Quantity Non-traditional imports from ACP States : Dominican Republic 2 423 Belize 12 516 Cote d'lvoire 2 814 Cameroon 5 1 47 Other ACP States 2 613 TABLE 3 (tonnes net weight) Country Quantity Other 221 671 4. 8 . 95 I EN I Official Journal of the European Communities No L 185/23 ANNEX II Quantities available for traditional imports of bananas from the ACP States in respect of the fourth quarter of 1995 (tonnes net weight) Country Quantity Traditional imports from ACP States : Cote d'lvoire 36 773 Cameroon 34 1 1 0 Suriname 10 547 Somalia 36 851 Jamaica 48 500 St Lucia 46 245 Saint Vincent and the Grenadines 38 808 Dominica 31 863 Belize 6 500 Cape Verde 4 800 Grenada 10 042 Madagascar 5 900